Per Curiam.
A motion founded upon affidavits was made in the court below to stay proceedings on a judgment, on the ground that it had been compromised and paid. The compromise and payment were denied by the plaintiff. The court refused tho motion. This is an application for a mandamus to compel the court to make an order for a perpetual stay of proceedings.
Without reference to the question of lien, if the payment and compromise had not been denied or contested, the order might perhaps have been properly granted. But when these were contested, a question was raised upon the rights of the parties, which could not properly bo tried upon affidavits.
Questions pertaining merely to the mode of procedure may be tried upon affidavits. But, generally, no matter can properly he tried upon mere affidavit, unless it ho matter *409which depends upon the discretion of the court, and if it be such, this court cannot control that discretion.
The motion for a mandamus must be denied.